Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This Office Action is an answer based on a PTAB decision on 5/26/2021.
2.	Claims 1, 3-9, and 11-21 are pending.
Response
3.	The examiner withdraws a final rejection mailed on 10/07/2019 due to the above PTAB decision.
Reason for Allowance
4.	Independent claims 1, 9, and 15 are patentable over cited prior art of Vock et al., Marcus, and Faccioni et al., because these prior art do not sufficiently disclose about a method, and an associating portable health coaching system using in a fitness activity, comprising features:
receiving identification information related to a pair of shoes worn during the fitness activity;
generating footwear electronic mileage data based on above data, wherein data comprises total distance traversed during a first fitness activity and a second fitness activity.
5.	Dependent claims 3-8, 11-14, and 16-21 are allowed because they incorporate above reason of allowance(s) in their parent claims.
Conclusion
6.	Claims 1, 3-9, and 11-21 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662